Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Consumers Bancorp, Inc. (the “Corporation”) on Form 10-Q for the period ended March 31, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each undersigned officer of the Corporation does hereby certify that: a) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and b) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: May 15 , 2017 /s/ Ralph J. Lober Ralph J. Lober, II President & Chief Executive Officer /s/ Renee K. Wood Renee K. Wood Chief Financial Officer & Treasurer
